Opinion by
Judge Lindsay:
The defense relied on in this case is a want of consideration for the note. The alleged fraudulent and false representations are stated as mere matters of inducement. The appellees, who are the assignees of the payee in the note, were not bound to reply to the statements of the answer. No judgment ever was sought against them, and their assignor was not made a party to the proceeding. Appel*163lants were bound to make out their defense by proof, and as the evidence heard on the trial is not embodied in the record before us, we are bound to conclude that the circuit judge correctly decided that they failed in their proof.

C. L. Raisin, Jr., for appellants.


George T. Halbert, for appellees.

It was not necessary to aver that, by the laws of Ohio, interest at the rate of eight per centum per annum could be collected. Eight per cent, is legal in this state, when, as in this case, it is contracted for in writing. When the interest claimed does not exceed that allowed by our statutes, it is not necessary for the creditor to allege and prove the laws of the place of the contract. If by those laws the contract is usurious, that fact must be set up by the debtor as a defense.
Judgment affirmed.